internal_revenue_service p box cincinnati oh number release date date date legend m year x dollars dollar amount y year dear department of the treasury employer_identification_number contact person - id number contact telephone number uil why you are receiving this letter this is our response to your date letter requesting approval of a set-aside under sec_4942 you've been recognized as tax-exempt under sec_501 c of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you intend to develop an innovative and dynamic educational website relating to critical scientific global issues including global warming climate control and effects on the planet and global economics population control overpopulation and future diminishment of resources and relation to extinction of species and nuclear disarmament and controlling proliferation of weapons of mass destruction to do so you are requesting a set-aside in the amount of x dollars for fiscal_year y you provide specific information that describes the project and estimated amounts required to complete the project you also estimate that the project will be completed before the end of calendar_year m you have provided a representation that amounts set_aside will actually be paid within months after the date of first set-aside you also provided information that shows that you need to set_aside amounts to accumulate sufficient funds to pay for the project since the immediate payment of funds will not be adequate to meet the anticipated costs the development of the website is a substantial project that will require resources and staff time over the course of many years and is not a project you can complete within one year basis for our determination sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set_aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year's income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation's set-aside of all its excess earnings for four years was treated as a qualifying_distribution under sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely director exempt_organizations enclosure notice
